In proceedings (1) by Sidney Levine for enforcement of visitation rights and (2) by Marie Berger for reinstatement of a child support order, Marie Berger appeals from an order of the Family Court, Suffolk County, *772dated April 24, 1974 and made on her default, which made provision respecting visitation and continued a suspension of child support under a prior order of the same court dated November 11, 1973. Appeal dismissed, without costs. The stay of enforcement of the order pending appeal, granted by this court on August 29,1974, is vacated. No appeal lies from an order entered on default of the aggrieved party (CPLR 5511). Appellant is not precluded from instituting another proceeding in the Family Court. Hopkins, Martuscello, Latham and Shapiro, JJ., concur; Gulotta, P. J., not voting.